—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered April 26, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to an indeterminate term of imprisonment of three years to life, unanimously reversed, on the law and the facts, and the indictment dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30 day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
All of defendant’s actions during a verbal street corner argument were at least as capable of an innocent explanation as of indicating that he was in possession of a weapon or was otherwise engaging in criminal activity. In these circumstances, defendant’s departure from the scene did not justify the immediate pursuit by the police (People v Holmes, 81 NY2d 1056). Concur—Carro, J. R, Ellerin, Wallach and Ross, JJ.